Title: Wine Cellar Inventory, [1–30 September 1782]
From: L’Air de Lamotte, Jean
To: 


[September 1–30, 1782]


Etat du vin au 1er. Sept. 1782

Nombre des Bouteilles
[Total consumed]


Bierre de Paris
{
83
20


18





vin de Champ. mouss.

24



Cidre

138



Eau de Vie d’andaye

24



Vin ordinaire

153.
41


Vin de madere

216½
9


Champ non mouss.

119



Bordeaux rouge

127
11


Vin de Cherry

157



Bierre d’angre.
{
67
4


35



Rum

4



Champe. Couleur de Rose

140



 
Notation: Wine in Septr. 82
